Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			         DETAILED ACTION
			     EXAMINER’S COMMENT
Applicant’s statement that claims 1, 3-7, 9-14 and 19-21 are rejected is incorrect since claims 11-13 were withdrawn, not rejected.

					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 10, 14 and 19-21 are rejected under 35 U.S.C. 103 as being
unpatentable over Jacob et al (US 3,480,709) in view of Juriga et al (US 2008/0292831
A1), Farah et al (Morphological, spectral and chromatography analysis and forensic comparison of PET fibers, Talanta, Vol. 214, Elsevier publisher, 2014, p. 54-62) and Sattler et al (Fibers, 5 Polyester Fibers, Ullmanns Encyclopedia of Industrial Chemistry,
Publisher Wiley- VCH, p 1-34, 2011).
	Rejection is maintained for reasons of the record with the following responses.

1.  Jacob et al teach polyethylene terephthalate (PET) filaments obtained by spinning, cooling and winding in examples. Jacob et al also teach textured filament at col. 4, line 29 and thus the textured filament would be obvious.
Jacob et al do not specify Mw and PDI of the PET as well as the EM.
2.  Farah et al teach PET fibers and the following PET having the instant Mw and PDI in Table 2 of page 60; Fiber B1 with Mw of 50.600 with a PDI of about 1.82, (ii), Fiber A3 with MW of 61,000 with a PDI of about 1.97 and (iii) Fiber B3 with Mw of 66,500 with a PDI of about 1.96.  Such PETs would be expected to have the recited amount of a low molecular weight substances having a weight average molecular weight of 8,000 or less of claim 5 and 6 as well as the recited amount of impurities of claim 7 or utilization of the PET comprising a lesser amount of the low molecular weight substances as well as the low amount of the impurities would be obvious to one skilled in the art since presence of a higher amount of the low molecular weight substances and the impurities would be expected to decrease mechanical/physical properties of the filaments since the instant specification does not teach any particular step of removing the low molecular weight substances and the impurities after the polymerization and even the PETs of comparative examples of table 1 have such low amount of the impurities
The PET fibers of Farah et al having basically same Mw and PDI recited in the instant claims would be expected to have the recited EM inherently.  Thus, utilization of the PETs known to make fibers/filaments taught by Farah et al in Jacob et al would be obvious.

Sattler et al further teach that the content of the diethylene glycol would affect hydrolytic degradation of the polyester and dye-ability of the fibers and lightfastness thereof, respectively.  Thus, the PET fibers of Farah et al having no or little DEG would be obvious.
	Juriga et al teach a tufted PET carpet having a PET filament diameter of 7.14 dpf and a finesses PET bulked continuous filament of 800 to 2400 denier in [0027].  The
800 to 2400 denier would encompass/overlap the recited 700 to 1500 denier.
	Further as to the recited dyes, PET filaments having various colors are well-known as taught by various products such as colored carpets sold in department and auto-accessory stores.   The dyeability of the fibers and lightfastness taught by Sattler et al would be evidence that the PET fibers are dyed/colored for desired colors.
In response to applicant's arguments against the references individually (i.e. each reference does not teach all claimed limitations), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant asserts that the examiner failed to provide a rationale or evidence to show inherency since the starting materials and the method to make the filament of claim 1 are different from those of the cited references by presenting comparative Farah (B) (8-Molecular Weight
Determination of Polyethylene Terephthalate, William Andrew Publishing, 2015, p. 143-165) showing a higher EM (elastic modulus).
	Contrary to the assertions, the examiner had stated that such assertion would have little probative value since an invention in a product-by-process is a product, not process (See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113).  Thus whether a colorant/dye is present in the master chip or in bulk PET would be immaterial for the claimed final product, the colored polyethylene terephthalate bulked continuous filament.
Further, Farah (B) is not a part of the cited reference for the rejection and thus such figure showing a higher EM (elastic modulus) would be misleading.
Now, applicant further asserts that the mechanical properties of a claimed dope-dyed filament are strongly influenced by numerous parameters of a process.
Applicant further asserts that a PET fibers having one property (e.g. a particular weight average molecular weight, assuming it is directed to Farah et al) will not necessarily have any of the other properties recited in claims (i.e., EM and dpf).
But, Farah et al teach not only the Mw but also PDI recited in the claims falling within scope of the claims and thus again, the PET fibers of Farah et al having basically same Mw and PDI recited in the instant claims would be expected to have the recited EM inherently and applicant failed to show otherwise.  Note that the elastic modulus (EM) would be directly dependent on a structure of the PET and the only recited structural limitations of claims would be a weight average molecular weight (Mw) and a molecular weight distribution (PDI).  Since PTO does not have equipment to In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Applicant asserts that the commercially available PET fibers tested by Farah et al do not teach presence of DEG, but the recited DEG content of 1.2 wt.% or less of claims 1 and 19-21 as well as DEG content of 1.5 wt.% or less of claim 4 would not require the presence of DEG since they would encompass 0 wt.%.
As to the dpf, again, it is well-known parameter for filament as taught in [0027] of by Juriga et al.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Applicant asserts a fast recovery rate shown in table 1, but the comparative examples 1 and 2 of the table 1 utilizing PET having a Mw of 41,000 and 41,900 and a low EM would show expected result (i.e. a softer filament (i.e., lower Mw and lower EM thereof) would recover slower than a harder filament (i.e., higher Mw and higher EM thereof)) per given dpf.  Note that the specification and the original claim 1 
A particular value for the recited dpf and denier of claims is not taught for the examples of the table 1 and thus the asserted fast recovery rate shown in the table 1 without the recited dpf and denier would have little probative value.
Further as to arguments at bottom of a page 11 of the response:
	1.  The recited solid state polymerized masterbatch comprising inorganic dyes or organic dyes would have little probative value since an invention in a product-by-process is a product, not process and thus  the recited use of a separate master batch chip of claims 1 and 19-21 would have little probative.
2.  Farah et al (A) teach not only the Mw but also PDI recited in the claims falling within scope of the claims and thus again, the PET fibers of Farah et al having basically same Mw and PDI recited in the instant claims would be expected to have the recited EM inherently.
In sum, applicant failed to show the followings:
1.  Any unexpected result of using a separate master batch chip.
2.  The PET fibers of Farah et al having basically same Mw and PDI recited in the instant claims would not yield the recited EM measured by DMA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center,  assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 25, 2022                                                       /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762